DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConathy et al. (2017/0307388).
Regarding claim 1: McConathy discloses a method of operation of a navigation system comprising:
determining a geographic limitation with a control unit based on the geographic limitation associated with a traveler information included in a traveler restriction information (Paragraph 0029-0035);
generating a provisional route based on a path between a start point and a destination point (Paragraph 0029-0035);
determining a provisional point of interest based on a point of interest of the provisional route (Paragraph 0029-0035);
determining a point of interest restriction based on the point of interest restriction associated with the provisional point of interest included in a rule information (Paragraph 0029-0035); and
determining a navigation restriction based on matching the geographic limitation and the point of interest restriction for presenting on a device (Paragraph 0029-0035).
Regarding claim 2: McConathy discloses determining a permitted destination based on the permitted destination associated with a restriction override included in the rule information; and generating a navigation permission based on matching the navigation restriction and the permitted destination (Paragraph 0044-0047).
Regarding claim 3: McConathy discloses wherein determining the geographic limitation includes: 
determining a route distance based on a physical location of the start point and the destination point of the provisional route (Paragraph 0030); and 
determining the geographic limitation representing a prohibited destination access based on a distance limitation threshold meeting or exceeding the route distance (Paragraph 0030).
Regarding claim 4: McConathy discloses wherein determining the geographic limitation includes determining a prohibited destination access based on the prohibited destination access associated with the traveler information included in the traveler restriction information (Paragraph 0029).
Regarding claim 5: McConathy discloses wherein determining the geographic limitation includes determining a prohibited proximity access based on the prohibited proximity access associated with the traveler information included in the traveler restriction information (Paragraph 0029-0030).
Regarding claim 6: McConathy discloses wherein detecting the geographic limitation includes determining a prohibited pass-through based on the prohibited pass-through associated with the traveler information included in the traveler restriction information (Paragraph 0028).
Regarding claim 7: McConathy discloses wherein determining the provisional point of interest includes determining a destination point of interest based on matching a physical location of the point of interest and the destination point (Paragraph 0028-0035).
Regarding claim 8: McConathy discloses wherein determining the provisional point of interest includes determining a route point of interest based on locating the point of interest within a pass-through threshold distance of the provisional route (Paragraph 0050).
Regarding claim 9: McConathy discloses wherein determining the provisional point of interest includes determining a proximity point of interest based on locating the point of interest within a proximity threshold distance from the destination point (Paragraph 0050).
Regarding claim 10: McConathy discloses wherein determining the geographic limitation includes determining the geographic limitation based on the geographic limitation associated with a traveler attribute included in the traveler restriction information (Paragraph 0028-0035).
Regarding claims 11-20: these claims contain the same features and limitations as claims 1-10 above and are therefore rejected under the same basis and rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668